In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Weiss, J.), entered May 6, 2005, as, upon a jury verdict, is in favor of the defendant Ford Motor Company and against them, dismissing the complaint insofar as it is asserted against that defendant.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The 1989 report prepared by the National Highway Traffic and Safety Administration was admissible under the common-law public document exception to the hearsay rule (see Consolidated Midland Corp. v Columbia Pharmaceutical Corp., 42 AD2d 601 [1973]). Accordingly, the report is not “prima facie evidence of the facts” contained therein (CFLR 4520), but merely some evidence of the facts which the trier of fact is free to disbelieve even though the adverse party offers no evidence on the point (see Consolidated Midland Corp. v Columbia Pharmaceutical Corp., supra; Matter of Frenke v Frenke, 267 AD2d 238 [1999]).
Contrary to the plaintiffs’ contention, a report prepared by the United States Department of Transportation, Office of the Inspector General, as well as a compendium, were properly excluded from the evidence by the Supreme Court.
*868The plaintiffs’ remaining contentions are without merit. Schmidt, J.E, Rivera, Santucci and Krausman, JJ., concur.